NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4422-15T1
CRANIO ASSOCIATES
a/s/o ADOLFO GARCIA,

        Plaintiff-Appellant,

v.

STATE FARM INDEMNITY
COMPANY,

        Defendant-Respondent.

________________________________________________________________

              Submitted June 6, 2017 – Decided July 14, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Bergen County, Docket
              No. L-2967-16.

              Julie Lefkowitz, attorney for appellant.

              Gregory P. Helfrich & Associates, attorneys
              for respondent (Joseph J. Trefurt, on the
              brief).

PER CURIAM

        Plaintiff, Cranio Associates, a medical provider, appeals

from the Law Division's June 3, 2016 order dismissing its complaint

for frivolous litigation sanctions, R. 1:4-8, against defendant,
State Farm Indemnity Company, in its capacity as the personal

injury   protection     (PIP)      carrier    for   plaintiff's       patient.

Plaintiff   claimed   it    was   underpaid   by    defendant   for    medical

treatment   that   plaintiff      provided   to   defendant's   insured      and

therefore pursued a PIP arbitration for additional payments.                 The

dispute resolution professional (DRP) who considered the matter

determined that because the limits of the patient's PIP coverage

under defendant's policy had been exhausted, he could not consider

a claim for additional sums.

     According to plaintiff, it was entitled to sanctions because

defendant waited until the day before the scheduled arbitration

to advise plaintiff and the DRP that the limits of the insured's

PIP coverage had been exhausted.          Plaintiff sought sanctions from

the DRP, who rejected the claim because he was without authority

to consider it, and then from the court, by filing its complaint

in the Law Division. Judge Charles E. Powers dismissed plaintiff's

complaint, finding no legal basis to award sanctions under Rule

1:4-8.   On appeal, plaintiff asserts defendant's "knowing defense

of a PIP arbitration" while the "policy was exhausted" qualifies

as "a frivolous defense, for the purpose of harassment or delay,"

entitling   plaintiff      to   recover    sanctions   under    Rule     1:4-8.

Moreover, because defendant did not contest plaintiff's claim

other than by asserting the exhaustion of its policy's limits,

                                      2                                A-4422-15T1
plaintiff was a successful claimant thereby entitled to an award

of fees and other relief.    We disagree and affirm substantially

for the reasons expressed by Judge Powers in the comprehensive

rider attached to his June 3, 2016 order.

     Generally, we review "[a] trial judge's decision to [not]

award attorney's fees pursuant to Rule 1:4-8," under an abuse of

discretion standard.    McDaniel v. Lee, 419 N.J. Super. 482, 498

(App. Div. 2011); see also United Hearts, L.L.C. v. Zahabian, 407
N.J. Super. 379, 390 (App. Div.), certif. denied, 200 N.J. 367

(2009).   "Reversal is warranted when 'the discretionary act was

not premised upon consideration of all relevant factors, was based

upon consideration of irrelevant or inappropriate factors, or

amounts to a clear error in judgment.'"     Ferolito v. Park Hill

Ass'n, 408 N.J. Super. 401, 407 (App. Div.) (quoting Masone v.

Levine, 382 N.J. Super. 181, 193 (App. Div. 2005)), certif. denied,

200 N.J. 502 (2009); see also Flagg v. Essex Cty. Prosecutor, 171
N.J. 561, 571 (2002).

     We conclude from our review that the judge properly exercised

his discretion and dismissed plaintiff's complaint.        We find

plaintiff's arguments to the contrary to be without sufficient

merit to warrant discussion in a written opinion.         R. 2:11-

3(e)(1)(E).

     Affirmed.

                                 3                         A-4422-15T1